Exhibit 10.1

 



ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (“Agreement”) is made effective the 8th day of
December 2016 (“Effective Date”), between TetriDyn Solutions, Inc., a Nevada
corporation (“Buyer”), and JPF Venture Group, Inc., a Delaware corporation
(“Seller”). Capitalized terms not otherwise defined in this Agreement are
defined in Article I. Buyer and Seller are each referred to herein as a “Party”
and together as the “Parties.”

 

RECITALS

 

A.       Seller is pursuing a project comprised of the development of a
sustainable living community by creating an ecologically sustainable
“EcoVillage” powered by 100% fossil-fuel free electricity, buildings cooled by
energy efficient and chemical free systems, and on-site water produced for
drinking, aquaculture and agriculture (the “Business”); and

 

B.       Seller wishes to sell to Buyer and Buyer wishes to purchase from
Seller, on the terms and conditions of this Agreement, substantially all of the
assets of the Business.

 

NOW, THEREFORE, in consideration of the recitals and the mutual covenants,
representations, warranties, conditions, and agreements hereinafter contained
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound, the Parties
agree as follows:

 

Article I
DEFINITIONS

 

The following words shall have the meaning given them in this Article I.

 

1.1       “Action” means any suit, action, litigation, grand jury investigation
or proceeding (administrative, judicial, or in arbitration, mediation or
alternative dispute resolution), filed, brought, conducted or heard by or before
any Government or dispute resolution forum of any kind or nature.

 

1.2       “Affiliate” means with respect to any Person, any other Person which
is controlling, controlled by, or under common control with, directly or
indirectly through any Person, the Person referred to, and, if the Person
referred to is a natural person, any member of such Person’s immediate family.
The term “control” (including, with correlative meaning, the terms “controlled
by” and “under common control with”) as used with respect to any Person, means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

1.3       “Agreement” means this Agreement as executed on the date hereof and as
amended or supplemented in accordance with the terms hereof.

 

1.4       “Assumed Liabilities” has the meaning set forth in Section 2.3(a).

 

1.5       “Bulk Sales Laws” mean the Laws of any jurisdiction relating to bulk
sales which are applicable to the sale of the Purchased Assets by Seller
hereunder.

 

1.6       “Business Day(s)” means any day other than a Saturday, Sunday or a
legal holiday in the United States.

 

1.7       “Buyer” has the meaning set forth in the first paragraph hereof.

 

1.8       “Buyer Indemnified Persons” has the meaning set forth in Section 8.1.

 

 

 1 

 

1.9       “Closing” means the consummation of the transactions contemplated by
this Agreement.

 

1.10       “Closing Date” means the date that is the later of (a) satisfaction
or, to the extent permitted hereunder, waiver of all applicable conditions to
Closing set forth in this Agreement (other than conditions that are to be
satisfied at Closing), or (b) on such other date as the Parties may mutually
agree upon in writing.

 

1.11       “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

 

1.12       “Contract” means any written contract, agreement, understanding,
Lease, indenture, binding commitment or instrument to which Seller is a party
primarily with respect to the Business or by which any of the Purchased Assets
is bound.

 

1.13       “Defense Notice” has the meaning set forth in Section 8.4(a).

 

1.14       “Excluded Assets” has the meaning set forth in Section 2.2.

 

1.15       “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

1.16       “Excluded Liabilities” has the meaning set forth in Section 2.3(b).

 

1.17       “GAAP” means U.S. generally accepted accounting principles,
consistently applied.

 

1.18       “Government” means any nation or state, any federal, bilateral or
multilateral governmental authority, any state, any possession, territory,
local, county, district, city or other governmental unit or subdivision, and any
branch, entity, agency, or judicial body of any of the foregoing.

 

1.19       “Indemnified Losses” has the meaning set forth in Section 8.1.

 

1.20       “Indemnified Party” has the meaning set forth in Section 8.3.

 

1.21       “Indemnifying Party” has the meaning set forth in Section 8.3.

 

1.22       “Law” means any statute, law (including common and civil law),
ordinance, decree, order, injunction, rule, directive, or regulation of any
Government or quasi-governmental authority, and includes rules and regulations
of any regulatory or self-regulatory authority, compliance with which is
required by Law.

 

1.23       “Liabilities” means any liabilities, indebtedness, adverse claims,
obligations or other liabilities of a Person, whether direct, indirect,
absolute, accrued, contingent (or based upon any contingency), known or unknown,
fixed or otherwise, or whether due or to become due and whether or not reflected
or required to be reflected on the financial statements of a Person.

 

1.24       “Lien” means any lien, security interest, mortgage, indenture, deed
of trust, option, pledge, charge, restriction or other encumbrance (in the
nature of a lien), claim, community property interest, deposit arrangement,
right of first refusal, easement, equitable interest, or any agreement to give
or refrain from giving any of the foregoing, other than Permitted Liens.

 

1.25       “Losses” has the meaning set forth in Section 8.1.

 

1.26       “Material Adverse Effect” shall mean a material adverse effect on, or
any event, fact, circumstance, condition or change that, individually or in the
aggregate, is reasonably likely to have a material adverse effect on (a) the
Purchased Assets or the Business, or (b) the validity or enforceability of this
Agreement.

 

1.27       “Order” means an order, writ, injunction, or decree of any court or
Government.

 

 

 

 2 

 

1.28       “Ordinary Course of Business” means, with respect to the Business,
the ordinary course of commercial operations customarily engaged in by Seller
with respect to the Business consistent with the past practices.

 

1.29       “Party” has the meaning set forth in the first paragraph hereof.

 

1.30       “Permitted Lien” means, collectively, (a) Liens relating to Taxes,
fees, levies, duties or other governmental charges of any kind that are not yet
delinquent, are being contested in good faith by appropriate proceedings or
which can be paid currently with no penalty, (b) inchoate Liens for mechanics,
materialmen, warehousemen’s, laborers, employees, suppliers or similar Liens
incurred in the Ordinary Course of Business and arising by operation of law that
in the aggregate are not material in amount and do not interfere with the
present use of the assets to which they apply, and (c) purchase money Liens and
Liens securing rental payments under capital lease arrangements.

 

1.31       “Person” means any individual, partnership, limited partnership,
limited liability company, corporation, trust, business trust, employee stock
ownership trust, real estate investment trust, estate, association and other
business or not for profit entity.

 

1.32       “Plan” means any agreement, arrangement, plan, or policy of Seller
with respect to the Business, whether or not written, that involves (a) any
pension, retirement, profit sharing, deferred compensation, bonus, stock option,
stock purchase, phantom stock, health, welfare, or incentive plan; (b) welfare
or “fringe” benefits, including without limitation vacation, severance,
disability, medical, hospitalization, dental, life and other insurance, tuition,
company car, club dues, sick leave, maternity, paternity or family leave, health
care reimbursement, dependent care assistance, cafeteria plan, regular in-kind
gifts, or other benefits; or (c) any employment, consulting, engagement,
retainer or golden parachute agreement or arrangement.

 

1.33       “Purchase Price” has the meaning set forth in Section 2.5.

 

1.34       “Purchase Price Allocation” has the meaning set forth in Section 2.6.

 

1.35       “Purchased Assets” has the meaning set forth in Section 2.1.

 

1.36       “Restricted Party” means Jeremy P. Feakins.

 

1.37       “Restrictive Period” has the meaning set forth in Section 5.1.

 

1.38       “Seller” has the meaning set forth in the first paragraph hereof.

 

1.39       “Seller Indemnified Persons” has the meaning set forth in Section
8.2.

 

1.40       “Straddle Period” has the meaning set forth in Section 6.2(b).

 

1.41       “Tax” or “Taxes” means all taxes, levies, or other like assessments,
including without limitation, all federal, possession, state, city, county, (or
governmental unit, agency, or political subdivision of any of the foregoing)
income, profits, employment, franchise, gross receipts, sales, use, transfer,
stamp, occupation, property, capital, severance, premium, windfall profits,
customs, duties, ad valorem, value added, excise, Pension Benefit Guaranty
Corporation premiums, any other governmental charges of the same or similar
nature to any of the foregoing, and any interest, penalty, or addition to any of
the foregoing. Any one of the foregoing Taxes shall be referred to sometimes as
a “Tax.”

 

1.42       “Tax Authority” means any domestic, foreign, federal, national,
state, county or municipal or other local government responsible for the
collection of Taxes.

 

 

 

 3 

 

 

1.43       “Tax Returns” means all returns, reports, estimates, claims for
refund, information statements, or returns with respect to Taxes relating to or
required to be filed with any Tax Authority, including any schedule or
attachment thereto, and including any amendment thereof. Any one of the
foregoing Tax Returns shall be referred to sometimes as a “Tax Return.”

 

1.44       “Territory” means the United States Virgin Islands.

 

1.45       “Third Person” has the meaning set forth in Section 8.4(a).

 

1.46       “Third-Person Claim” has the meaning set forth in Section 8.4(a).

 

Article II
PURCHASE AND SALE

 

2.1       Assets to be Purchased. Subject to the terms and conditions hereof, on
the Closing Date Seller hereby agrees to sell, convey, transfer, assign and
deliver to Buyer, and Buyer hereby agrees to purchase and accept from Seller,
free and clear of all Liens, all right, title and interest in and to the
following assets used primarily in connection with the Business (the “Purchased
Assets”), but excluding the Excluded Assets:

 

(a)       All current assets used primarily in connection with the Business,
including designs, conceptual plans, blueprints, drawings, sketches, outlines,
maps, plots, diagrams, drafts, representations, schemes and models, as well as
prepaid items and expenses, advance payments, rights of offset, rights of
recovery, rights of recoupment, credits, claims for refunds (excluding Taxes)
and similar items of Seller with respect to the Business, in each case
determined in accordance with GAAP;

 

(b)       All social media accounts and profiles used in the Business, if any;

 

(c)       Promotional literature (and all hard copy and electronic files related
thereto), and files, correspondence and documents relating thereto, and all
studies, reports and other materials relating to feasibility, development,
research, sales, marketing, advertising or promotions of the Business;

 

(d)       All landline telephone numbers, facsimile numbers, e-mail addresses,
postal addresses and postal boxes used exclusively by the Business;

 

(e)       All transferable franchises, tradenames, “dba”s, approvals, permits,
licenses, orders, registrations, certificates, variances, and similar rights
obtained from Governments (if any) that are necessary to the Business;

 

(f)       The rights of Seller relating to the Assumed Liabilities;

 

(g)       The goodwill of the Business; and

 

(h)       All other assets, property, rights and interests of Seller that are
used by Seller in connection with the operation of the Business.

 

2.2       Excluded Assets. Notwithstanding anything to the contrary contained
herein, the term “Purchased Assets” shall specifically exclude the following
rights, properties and assets of Seller (each and all such rights, properties
and assets being herein referred to as the “Excluded Assets”):

 

(a)       The corporate minute books and stock records of Seller;

 

(b)       Rights of Seller under this Agreement;

 

 



 4 

 

 

(c)       All Tax refunds, Tax credits and any other Tax amounts payable or due
to Seller or its Affiliates.

 

2.3       Liabilities.

 

(a)       Upon the terms and subject to the conditions of this Agreement,
immediately on the Closing Date Seller agrees to assign and transfer to Buyer
and Buyer agrees to assume the following Liabilities of Seller relating to the
Business (the “Assumed Liabilities”), but excluding the Excluded Liabilities:

 

(i)       All accrued expenses and other current Liabilities of Seller,
including all accounts payable; and

 

(ii)       Operational liabilities and expenses of the Business accruing
subsequent to the Closing Date which relate solely to the Business.

 

(b)       Notwithstanding anything in this Agreement to the contrary, Buyer
shall not assume or be deemed to have assumed, and shall have no liability or
obligation with respect to, any Liabilities other than the Liabilities expressly
assumed pursuant to Section 2.3(a), including but not limited to the following
liabilities (collectively, the “Excluded Liabilities”):

 

(i)       all Liabilities with respect to any employee, independent contractor,
former employee or former independent contractor of Seller in relation to the
period prior to Closing and in connection with the termination of service in
connection with the consummation of the transactions contemplated by this
Agreement, including without limitation those arising from or relating to his or
her employment or independent contractor relationship with Seller or the
termination thereof, including without limitation any expenses, liabilities or
costs relating to any claims and liabilities for the payment of severance
benefits, bonuses, supplemental unemployment benefits, medical, other health
benefits, life insurance plans, pension plans, retiree benefits, workers
compensation claims and liabilities with respect to any Plan;

 

(ii)       all Liabilities, whether known or unknown, arising out of, resulting
from or relating to the Excluded Assets;

 

(iii)       Taxes payable by the Business, Seller or any of its Affiliates, as a
result of the operation of the Business at or prior to the Closing Date;

 

(iv)       all Liabilities for which Seller expressly has responsibility as a
result of the execution of, or pursuant to the terms of, this Agreement; and

 

(v)       all Liabilities of Seller or any of its Affiliates arising prior to or
after the Closing Date to the extent such Liabilities are not related to, or do
not arise out of, the operation of the Business or the ownership or use of the
Purchased Assets.

 

2.4       Completion of Transfers.

 

(a)       Notwithstanding anything else contained in this Agreement, in the
event that the legal interest in any of the Purchased Assets or Assumed
Liabilities to be sold, assigned, transferred or conveyed pursuant to this
Agreement, or any claim, right or benefit arising thereunder or resulting
therefrom cannot be sold, assigned, transferred or conveyed hereunder as of the
Closing Date because any documentation necessary under applicable Law,
regulation, rule of the Exchange Act or other requirement has not been
completed, any waiting or notice period has not expired or any consents or
approvals required for such transfer have not been obtained or waived, then the
legal interest in such Purchased Assets or Assumed Liabilities shall not be
sold, assigned, transferred or conveyed unless and until such documentation is
properly completed, waiting or notice period shall have expired or been waived
or until such approval, consent or waiver is obtained. Nothing in this Agreement
shall be construed as an attempt to transfer or assign to Buyer any legal
interest in any of the Purchased Assets or Assumed Liabilities which, as a
matter of Law, regulation, rule of the Exchange Act or by the terms of any
legally binding Contract to which Seller is subject, is not transferable or
assignable unless such conditions to transfer or assignment have been fulfilled.
If any such necessary documentation is not completed, any waiting or notice
period has not expired or any consent or approval is not obtained or waived, or
if for any reason any assignment or transfer is ineffective, Seller shall
cooperate with Buyer in any reasonable arrangement requested by Buyer to provide
for Buyer the benefits under the Purchased Assets.

 

 

 

 5 

 

(b)       Pending the assignments, conveyances and transfers referred to in this
Section 2.4, Seller shall hold any such non-transferred or non-assigned
Purchased Assets and Assumed Liabilities for the benefit of Buyer and shall
cooperate with Buyer, without the payment of any additional consideration by
Buyer, in any lawful and reasonable arrangements designed to provide the
benefits of ownership thereof to Buyer.

 

2.5       Purchase Price. The aggregate consideration to be paid by Buyer under
this Agreement shall be equal to One Million Two Hundred Fifty Thousand
(1,250,000) shares of Buyer’s restricted common stock (the “Purchase Price”).
The Purchase Price shall adjust pursuant to any stock split or reclassification
occurring prior to the Closing Date.

 

2.6       Allocation of Purchase Price. The Parties agree that the Purchase
Price shall be allocated in the manner determined by Buyer (the “Purchase Price
Allocation”). For all Tax purposes (including without limitation the filing of
Internal Revenue Service Form 8594), Buyer, Seller and the Affiliates of each of
them, shall report, act and file Tax Returns in all respects and for all
purposes consistent with such allocation and take no position for Tax purposes
inconsistent or contrary to the Purchase Price Allocation unless required to do
so by applicable Law.

 

2.7       Deliveries of Seller at Closing. The obligation of Buyer to purchase
the Purchased Assets and assume the Assumed Liabilities and to consummate the
transactions contemplated herein is subject to the condition that at the Closing
Seller shall have delivered or cause to be delivered to Buyer each of the
following documents:

 

(a)       a bill of sale with respect to the Purchased Assets to be sold by
Seller, in form and substance reasonably acceptable to Buyer, duly executed by
Seller;

 

(b)       an assignment and assumption agreement with respect to the Assumed
Liabilities to be assumed from Seller, in form and substance reasonably
acceptable to Buyer, duly executed by Seller; and

 

(c)       any other documents that Buyer reasonably requests to effectuate the
transactions contemplated hereby.

 

2.8       Deliveries of Buyer at Closing. The obligation of Seller to sell the
Purchased Assets and assign the Assumed Liabilities and to consummate the
transactions contemplated herein is subject to the condition that at the Closing
Buyer shall have delivered or cause to be delivered to Seller each of the
following:

 

(a)       Stock certificates evidencing the Purchase Price; and

 

(b)       the assignment and assumption agreement with respect to the Assumed
Liabilities assumed by Buyer, duly executed by Buyer.

 

 

 

 

 

 6 

 

Article III
REPRESENTATIONS AND WARRANTIES OF SELLER

 

As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated herein, Seller makes the following representations and
warranties, each of which is material to and is relied upon by Buyer and is true
and correct on the date hereof and shall survive the Closing as provided in
Section 8.5.

 

3.1       Corporate Organization, Qualification and Power. Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. Seller has all requisite corporate power and authority
to own, lease and use the Purchased Assets and to conduct the Business and holds
all authorizations, licenses and permits necessary and required therefor and all
such authorizations, franchises, licenses and permits are valid and subsisting.

 

3.2       Enforceability; Noncontravention.

 

(a)       Seller has full power, capacity and authority to execute and deliver
this Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby, and to comply with the terms, conditions and
provisions hereof. This Agreement constitutes a legal, valid and binding
obligation of Seller enforceable against Seller in accordance with its terms,
except as the same may be limited by bankruptcy, insolvency or similar laws
affecting the rights of creditors generally, and general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law).

 

(b)       Neither the Business, Seller nor the Purchased Assets is a party to,
subject to or bound by any Contract, Law or Order which would (i) conflict with
or be breached, defaulted under or violated, or the obligations thereunder
accelerated, increased, extinguished or terminated (whether or not with notice
or lapse of time or both), by the execution, delivery or performance by Seller
of this Agreement, or (ii) could reasonably be expected to prevent or adversely
affect the carrying out of the transactions contemplated hereby. No permit,
consent, waiver, approval, authorization of, declaration to, filing or
registration with, action by or notice to any Government or third party is
required in connection with the execution, delivery or performance of this
Agreement by Seller or the consummation by Seller of the transactions
contemplated by this Agreement. None of the execution and delivery of this
Agreement by Seller, the performance by Seller of its obligations hereunder, or
the consummation by Seller of the transactions contemplated hereby will: (A)
result in the creation of any Liens against the Purchased Assets, the Business
or Seller, other than Liens imposed by Buyer following the Closing Date, or (B)
violate, conflict with or result in any breach of any provision, term or
condition of the charter or organizational documents of Seller.

 

3.3       No Undisclosed Liabilities. To Seller’s Knowledge, the Business does
not have any Liabilities whatsoever, whether direct or indirect, matured or
unmatured, known or unknown, accrued, absolute, contingent, unliquidated or
otherwise, and there is no basis for any such liability or obligation or any
claim in respect thereof which would be required to be reflected or reserved
against on a balance sheet prepared in accordance with GAAP, in either case
other than liabilities or obligations incurred in the Ordinary Course of
Business (none of which is a liability for breach of contract, breach of
warranty, product liability, tort or infringement).

 

3.4       Taxes.

 

(a)       Seller has filed, or caused to be filed, on a timely basis all
material Tax Returns for periods ending prior to the Closing Date that are
required to be filed with respect to the Purchased Assets, and such Tax Returns
are true, accurate and complete in all material respects.

 

(b)       Seller currently is not the beneficiary of any extension of time
within which to file any Tax Return with respect to the Business, and no claim
has been made by an authority in a jurisdiction where Seller does not file Tax
Returns with respect to the Business that Seller is or may be subject to
taxation by that jurisdiction.

 

 

 

 7 

 

(c)       All Taxes due and owing by Seller or which have been claimed in
writing to be due by any Tax Authority with respect to the Purchased Assets
(whether or not reflected on any Tax Return) have been timely and fully paid.

 

(d)       There are no Liens for Taxes upon any of the Purchased Assets other
than Permitted Liens.

 

(e)       No federal, state, local or non-U.S. Tax audit, examination or
administrative or judicial Tax proceeding is pending or being conducted, or to
the Knowledge of Seller, threatened, with respect to the Purchased Assets or the
Business.

 

(f)       Seller is not a party to or bound by any Tax sharing agreement that
will have a continuing effect on Buyer or the Purchased Assets after the Closing
Date, except as are included in connection with an Assumed Liability or provided
for as part of a Purchased Asset.

 

3.5       Assets. Seller has good and marketable title to all of the Purchased
Assets, free and clear of all Liens. No Purchased Assets are in the possession
of others. Upon the Closing, the Buyer shall be vested with good title to, or a
valid leasehold interest or license in, the Purchased Assets.

 

3.6       Necessary Property. The Purchased Assets and Assumed Liabilities
constitute all property and property rights now used or reasonably necessary for
the conduct of the Business in the manner and to the extent presently conducted
by Seller. There exists no condition, restriction or reservation affecting the
title to the Purchased Assets or the Assumed Liabilities or that would prevent
Buyer from utilizing the Purchased Assets or enforcing its rights with respect
to the Purchased Assets or Assumed Liabilities after the Closing to the same
full extent that Seller would have the ability to do so if the sale and transfer
contemplated hereby did not take place.

 

3.7       Litigation. (a) there is no, and there has not been, any Action
pending or, to the Seller’s Knowledge, threatened, against Seller with respect
to the Business or, to the extent arising in connection with the Business, the
Seller or directors, officers, agents, or other personnel of the Business,
including without limitation any Action challenging, enjoining, or preventing
this Agreement or the consummation of the transactions contemplated hereby and,
to the Knowledge of Seller, there is no reasonable basis for any such Action;
(b) Seller with respect to the Business is not or has not been subject to any
Order other than Orders of general applicability and, to the Knowledge of
Seller, there is no reasonable basis for any such Orders; and (c) Seller with
respect to the Business has not been, or to Seller’s Knowledge, been threatened
to be, a party or subject to any Action or Order relating to personal injury,
death, or property or economic damage arising from the products of the Business
and, to the Knowledge of Seller, there is no reasonable basis for any such
Action or Order.

 

3.8       Brokers, Finders. No finder, broker, agent, or other intermediary,
acting on behalf of Seller is entitled to a commission, fee, or other
compensation or obligation in connection with the negotiation or consummation of
this Agreement or any of the transactions contemplated hereby.

 

Article IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

As an inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated herein, Buyer hereby makes the following
representations and warranties, each of which is material to and is relied upon
by Seller and is true and correct on the date hereof and shall survive the
Closing as provided in Section 8.5.

 

4.1       Authorization. Buyer is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada. Subject to Buyer’s
obligations under the Exchange Act, Buyer has all requisite power and authority
to execute and deliver this Agreement, to perform its obligations hereunder, and
to consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement by Buyer have been duly authorized by all
requisite corporate action on the part of Buyer. This Agreement constitutes a
legal, valid and binding obligation of Buyer, enforceable against it in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency or similar laws affecting the rights of creditors generally, and
general principles of equity (regardless of whether enforceability is considered
in a proceeding in equity or law).

 

 

 

 8 

 

4.2       Consents. No permit, consent, waiver, approval or authorization of, or
declaration to or filing or registration with any Person or Government is
required for the execution, delivery and performance of this Agreement by Buyer
or the consummation by Buyer of the transactions contemplated hereby.

 

4.3       Non-contravention. The Buyer is not a party to, subject to or bound by
any contract, Law or Order which would (i) conflict with or be breached or
violated or the obligations thereunder accelerated, increased, extinguished or
terminated (whether or not with notice or lapse of time or both) by the
execution, delivery or performance by Buyer of this Agreement, or (ii) prevent
the carrying out of the transactions contemplated hereby. None of the execution
and delivery of this Agreement by Buyer, the performance by Buyer of its
obligations hereunder, or the consummation by Buyer of the transactions
contemplated hereby will violate, conflict with or result in any breach of any
provision of the organizational documents of Buyer.

 

4.4       Brokers, Finders. No finder, broker, agent, or other intermediary
acting on behalf of Buyer, directly or indirectly, is entitled to a commission,
fee, or other compensation or obligation in connection with the negotiation or
consummation of this Agreement or any of the transactions contemplated hereby.

 

Article V
COVENANT NOT TO COMPETE

 

In consideration of the Purchase Price and the consummation of the transactions
contemplated hereby:

 

5.1       Covenants. During the three (3) year period following the Closing (the
“Restrictive Period”), the Restricted Party shall not:

 

(a)       directly or indirectly, as a principal, employee, partner,
shareholder, member, officer, director, agent or otherwise, compete with, or
own, operate, manage or control, or in any manner knowingly facilitate
(including, in association with any Person, or through any Person), or control
any financial interest in, any Person that competes with, the Business within
the Territory; provided, however, that the running of such time period shall be
tolled during any period of time during which the Restricted Party violates the
provisions of this paragraph; provided further, that the foregoing shall not
prohibit the Restricted Party from owning 5% or less of the outstanding equity
or debt securities of a publicly traded entity. Notwithstanding the foregoing,
Buyer acknowledges that JPF Venture Group, Inc. (“JPFVG”) is majority-owned by
the Restricted Party, and each of JPFVG and the Restricted Party own substantial
interests in Ocean Thermal Energy Corporation (“OTEC”), which is a potential
supplier of energy for the Business. Buyer agrees that the Restricted Party’s
involvement with OTEC, and OTEC’s potential supply of energy to competing
businesses will not violate or otherwise breach any provision of this Section
5.1; or

 

(b)       directly or indirectly, solicit, encourage to leave employment, or
hire any person who at the time of proposed hire by the Restricted Party is an
employee of the Business, or induce or attempt to induce, or assist anyone else
to induce or attempt to induce, any customer, lessor, supplier, agent or
representative of the Business, or any other Person that has or had, during the
one (1) year immediately preceding the Closing Date, a business relationship
with Seller in connection with the Business, to reduce, adversely modify or
discontinue its business or business relationship with the Business, including
by disparaging the Business or Buyer in any way, or disclose to anyone else the
name and/or requirements of any such customer.

 

 

 

 9 

 

5.2       Enforceability.

 

(a)       The Restricted Party hereby acknowledges and agrees that the
restrictions contained in this Article V are reasonable and enforceable in view
of, among other things, (i) the narrow range of activities prohibited, (ii) the
temporal scope of the restrictions, (iii) the geographic scope of the
restrictions, (iii) the fact that Seller would have an unfair competitive
advantage if the Restricted Party were allowed to engage in the competitive
activities prohibited by Section 5.1 in light of the confidential, proprietary
and trade secret information and/or goodwill that Seller had as of the Closing
Date, and (iv) that the covenants and restrictions contained in Section 5.1 have
been made in order to induce Buyer to enter into this Agreement from which
Seller will receive substantial benefit.

 

(b)       In addition, Seller acknowledges that the foregoing restrictions are
reasonable and agrees that in the event of any breach thereof, the harm to Buyer
and/or the Business will be irreparable and without adequate remedy at law and
therefore that injunctive relief with respect thereto will be appropriate. In
the event that a court of competent jurisdiction determines, in an Action
brought by or on behalf of Buyer or the Business, that any of the foregoing
provisions are unenforceable as stated, the Parties intend that such
restrictions be modified to permit enforcement to the maximum extent permitted
by applicable Law.

 

Article VI
ADDITIONAL COVENANTS OF THE PARTIES

 

6.1       Public Announcements; Confidentiality.

 

(a)       The Parties shall not issue any press release or make any public
statement with respect to the transactions contemplated by this Agreement,
except upon prior mutual written agreement of the Parties, or as may be required
by any applicable Law or any Government; provided, however, that each Party
shall give reasonable prior notice to the other Parties of the content and
timing of any such press release or other public statement required by
applicable Law or any Government. Notwithstanding the foregoing, Seller
acknowledges that Buyer has obligations pursuant to the Exchange Act to file
reports disclosing the transactions consummated herein and the material
agreements related thereto. Buyer shall have sole discretion in the drafting and
filing of those reports.

 

(b)       Subject to Section 6.1(a), the Parties shall keep this Agreement and
the execution and terms hereof confidential; provided, that each of the Parties
may disclose such matters to its directors, officers, executive employees and
advisors to such extent as may be reasonable for the negotiation, execution,
consummation and performance of this Agreement. The foregoing obligations of
confidentiality in this Section 6.1(b) do not pertain to the disclosure of
information in connection with the conduct of normal Business operations, is
available publicly, or is required to be disclosed by any court or any Party
discloses, upon advice of counsel, in order to comply with applicable Law. The
Parties recognize and agree that in the event of a breach by any of them of this
Section 6.1(b), money damages may not be an adequate remedy to the injured party
for such breach and, even if money damages were adequate, it would be impossible
to ascertain or measure with any degree of accuracy the damages sustained by
such injured party therefrom. Accordingly, if there should be a breach or
threatened breach by any of Buyer or any Seller of the provisions of this
section, the injured Party shall be entitled to an injunction restraining the
breaching Party from any breach without showing or proving actual damage
sustained by the injured Party. Nothing in the preceding sentence shall limit or
otherwise affect any remedies that Buyer or Seller may otherwise have under
applicable Law.

 

6.2       Taxes.

 

(a)       All transfer, documentary, sales, use, stamp, registration and other
such Taxes and all conveyance fees, recording charges and other fees and charges
(including any penalties and interest) incurred in connection with consummation
of the transactions contemplated by this Agreement shall be paid by Seller,
provided, that if Buyer is obligated to or otherwise pays or satisfies any such
Tax obligations, Seller will promptly reimburse Buyer for the same. All
necessary Tax Returns and other documentation with respect to all such Taxes,
fees and charges, will be prepared and filed by the Party required to file such
Tax Returns under applicable Law, and if required by applicable Law, the other
Party will, and will cause its Affiliates to, join in the execution of any such
Tax Returns and other documentation. Buyer and Seller agree to use their best
efforts to obtain any certificate, including a resale certificate, or other
document from any Government authority as may be necessary to mitigate, reduce
or eliminate any Tax that could be imposed (including, but not limited to, with
respect to the transactions contemplated hereby).

 

 

 

 10 

 

(b)       All Taxes relating to the Purchased Assets for any taxable periods
ending at or prior to the Closing Time are the responsibility of and shall be
paid by Seller. Taxes relating to the Purchased Assets for any taxable period
commencing prior to and ending after the Closing Date (a “Straddle Period”)
shall be pro-rated between Seller (on the one hand) and Buyer (on the other
hand). Seller shall be responsible for that portion of the Straddle Period
ending at the Closing Date, and Buyer shall be responsible for that portion of
the Straddle Period beginning after the Closing Date. The Parties shall settle
their allocable portion of the Straddle Period Tax at Closing (if paid before
Closing) or if paid after Closing within fifteen (15) days after the date such
amounts are paid. For purposes of this Section 6.2(b), the portion of such Tax
that relates to the portion of the Straddle Period ending at the Closing Date
shall (x) in the case of any Taxes based upon or related to employment, sales
and use, value added and other non-periodic Taxes be deemed equal to the amount
that would be payable if the relevant taxable period ended at or immediately
prior to the Closing Date and (y) in the case of any periodic Taxes and Taxes
other than Taxes in (x) be deemed to be the amount of such Tax for the entire
taxable period multiplied by a fraction the numerator of which is the number of
days in the taxable period ending on the day before the Closing Date and the
denominator of which is the number of days in the entire taxable period.

 

(c)       From and after the Closing Date, to the extent reasonably requested by
the other Party, and at such Party’s expense, Seller and Buyer shall assist and
cooperate with each other in the preparation and filing of any Tax Return
described in this Section 6.2 and shall assist and cooperate with the other in
preparing for any disputes, audits or other litigation relating to Taxes for
which the other Party is responsible pursuant to this Agreement.

 

6.3       Further Assurances. From and after the Closing, the Parties shall do
such acts and execute such documents and instruments as may be reasonably
required to make effective the transactions contemplated hereby. From the time
of the execution of this Agreement until the Closing, Seller shall conduct
business only in the ordinary course consistent with past practice.

 

6.4       Access to Records; Cooperation. From and after the Closing, Seller
shall, during normal business hours and with reasonable prior notice, provide
Buyer with reasonable access to their books and records relating to the
Purchased Assets, the Assumed Liabilities or the Business transferred to Buyer
hereunder.

 

Article VII
CONDITIONS TO CLOSING

 

7.1       Conditions Precedent to Obligations of Buyer and Seller. The
respective obligations of Buyer and Seller to proceed with the Closing shall be
subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions precedent, any of which may be waived in whole or in part,
provided that such waiver is made by both Buyer and Seller in writing:

 

(a)       No Contrary Judgment. On the Closing Date there shall exist no valid
judicial order which prohibits the consummation of the transactions contemplated
by this Agreement;

 

(b)       Exchange Act Requirements. Buyer shall have performed all of its
obligations pursuant to the Exchange Act in connection with the consummation of
the transactions contemplated herein; and

 

(c)       Material Adverse Effect. No Material Adverse Effect shall have
occurred since the date hereof.

 

 

 

 11 

 

7.2       Conditions Precedent to Obligations of Buyer. The obligation of Buyer
to proceed with the Closing shall be subject to the satisfaction, on or prior to
the Closing Date, of each of the following conditions precedent, any of which
may be waived in whole or in part by Buyer in writing:

 

(a)       Accuracy of Representations and Warranties. The representations and
warranties of Seller contained in Article III shall be true and correct in all
respects.

 

(b)       Performance of Covenants. Seller shall have performed and complied in
all material respects with all covenants required by this Agreement to be
performed or complied with by Seller on or prior to the Closing Date.

 

(c)       Deliveries. Seller shall have made or tendered, or caused to be made
or tendered, delivery to Buyer of the documents referenced in Section 2.7.

 

7.3       Conditions Precedent to Obligations of Seller. The obligation of
Seller to proceed with the Closing shall be subject to the satisfaction, on or
prior to the Closing Date, of each of the following conditions precedent, any of
which may be waived in whole or in part by Seller in writing:

 

(a)       Accuracy of Representations and Warranties and Performance of
Obligations. The representations and warranties of Buyer contained in Article IV
shall be true and correct in all respects.

 

(b)       Performance of Obligations. Buyer shall have performed and complied in
all material respects with all covenants required by this Agreement to be
performed or complied with by Seller on or prior to the Closing Date.

 

(c)       Deliveries. Buyer shall have made or tendered, or caused to be made or
tendered, delivery to Seller of the documents referenced in Section 2.8.

 

Article VIII
INDEMNIFICATION

 

8.1       Indemnification by Seller. Subject to the limitations set forth in
Section 8.5 below, Seller shall hold Buyer and its Affiliates and the
shareholders, directors, officers, partners, employees, successors, assigns,
representatives and agents of each of them in their capacities as such (the
“Buyer Indemnified Persons”), harmless and indemnify each of them from and
against any and all claims, actions, assessments, losses, damages, liabilities,
expenses or costs (whether or not arising out of third party claims)
(collectively, “Losses”), plus reasonable attorneys’ fees and expenses incurred
in connection with Losses (in all, “Indemnified Losses”) incurred by any of them
resulting from or arising out of:

 

(a)       the breach or inaccuracy of any representation or warranty contained
in Article III of this Agreement;

 

(b)       the non-fulfillment, non-performance, violation or breach of any
agreement or covenant of Seller contained in this Agreement;

 

(c)       the Excluded Assets, including, without limitation, the ownership, use
or possession of the Excluded Assets;

 

(d)       the Excluded Liabilities; or

 

(e)       non-compliance with any Bulk Sales Laws in connection with the
consummation of the transactions contemplated hereby.

 

 

 

 12 

 

8.2       Indemnification by Buyer. Subject to the limitations set forth in
Section 8.5 below, Buyer shall hold Seller and its Affiliates and the
shareholders, directors, officers, partners, employees, successors, assigns,
representatives and agents of each of them in their capacities as such (the
“Seller Indemnified Persons”) harmless and indemnify each of them from and
against any and all Indemnified Losses incurred by any of them, resulting from
or arising out of:

 

(a)       the breach or inaccuracy of any representation or warranty contained
in Article IV of this Agreement;

 

(b)       the non-fulfillment, non-performance, violation or breach of any
agreement or covenant of Buyer contained in this Agreement; or

 

(c)       the Assumed Liabilities.

 

8.3       Notice of Claim. In the event that Buyer seeks indemnification on
behalf of a Buyer Indemnified Person, or Seller seeks indemnification on behalf
of a Seller Indemnified Person, such Party seeking indemnification (the
“Indemnified Party”) shall give reasonably prompt written notice to the
indemnifying Party (the “Indemnifying Party”) specifying the facts constituting
the basis for such claim and the amount, to the extent known, of the claim
asserted; provided, however, that the right of a Person to be indemnified
hereunder shall not be adversely affected by a failure to give such notice
unless, and then only to the extent that, an Indemnifying Party is actually and
materially damaged thereby. Subject to the terms hereof, the Indemnifying Party
shall pay the amount of any valid claim not more than ten (10) days after the
Indemnified Party provides notice to the Indemnifying Party of such amount. For
purposes of this Section 8.3, a claim shall be deemed to be “valid” if (a) the
Parties mutually agree to the validity of such claim, or (b) the claim is final
and adjudicated.

 

8.4       Right to Contest Claims of Third Persons.

 

(a)       If an Indemnified Party claims that it is entitled to indemnification
hereunder because of a claim asserted by any claimant other than an Indemnified
Party hereunder (a “Third Person”), the Indemnified Party shall give the
Indemnifying Party reasonably prompt notice thereof after such assertion is
actually known to the Indemnified Party; provided, however, that the right of a
Person to be indemnified hereunder in respect of claims made by a Third Person
shall not be adversely affected by a failure to give such notice unless, and
then only to the extent that, an Indemnifying Party is actually and materially
prejudiced thereby. Except as otherwise provided in this Section 8.3, the
Indemnifying Party shall then have the right, upon written notice to the
Indemnified Party (a “Defense Notice”) at any time following receipt from the
Indemnified Party of notice of such claim, and using counsel reasonably
satisfactory to the Indemnified Party, to investigate, contest, or settle the
claim alleged by such Third Person (a “Third Person Claim”), provided that the
Indemnifying Party has unconditionally acknowledged to the Indemnified Party in
writing its obligation to indemnify the Persons to be indemnified hereunder with
respect to such Third Person Claim and to discharge any Indemnified Losses
incurred in connection therewith. The Indemnified Party may thereafter
participate in (but not control) the defense of any such Third Person Claim with
its own counsel at its own expense, unless separate representation is necessary
to avoid a conflict of interest, in which case such representation shall be at
the expense of the Indemnifying Party. Unless and until the Indemnifying Party
so acknowledges its obligation to indemnify, the Indemnified Party shall have
the right, at its option, to assume and control defense of the matter and to
look to the Indemnifying Party for the full amount of the reasonable costs of
defense to the extent they are Indemnified Losses. In the event that the
Indemnifying Party shall fail to give the Defense Notice, (i) the Indemnified
Party shall be entitled to have the control over said defense and settlement of
the subject claim, (ii) the Indemnifying Party will cooperate with and make
available to the Indemnified Party such assistance and materials as it may
reasonably request, and (iii) the Indemnifying Party shall have the right at its
expense to participate in the defense assisted by counsel of its own choosing,
and the Indemnifying Party, if it is required to provide indemnification under
this Agreement, will be liable for all Indemnified Losses incurred in connection
therewith.

 

 

 

 13 

 

(b)       In the event that the Indemnifying Party delivers a Defense Notice
with respect to such Third Person Claim and thereby elects to conduct the
defense of the subject claim, (i) the Indemnifying Party shall be entitled to
have control over said defense and, subject to the provisions set forth below,
settlement of the subject claim, (ii) the Indemnified Party will cooperate with
and make available to the Indemnifying Party such assistance and materials as it
may reasonably request, and (iii) the Indemnified Party shall have the right at
its expense to participate in the defense assisted by counsel of its own
choosing. In such an event, the Indemnifying Party will not settle the subject
claim without the prior written consent of the Indemnified Party, which consent
will not be unreasonably withheld, conditioned or delayed unless (i) the sole
relief provided is monetary damages that are paid in full by the Indemnifying
Party; and (ii) the Indemnified Party shall have no liability with respect to
any compromise or settlement of such Third Person Claims effected without its
consent, in which cases the consent of the Indemnified Party shall not be
required.

 

8.5       Limitations on Indemnity.

 

(a)       The representations and warranties of the parties contained in Article
III and Article IV herein shall survive the Closing Date. Claims for
indemnification arising out of breaches of the representations and warranties
contained in Article III and Article IV shall only be valid to the extent that
such claims are made within a period of twenty-four (24) months from the Closing
Date, at which point such representations and warranties and any cause of action
based thereon shall terminate.

 

(b)       For all Tax purposes, all indemnification payments under this Article
VIII shall be treated by the Parties as adjustments to the Purchase Price to the
extent permitted by applicable law.

 

8.6       Certain Damages. In no event shall any Indemnified Party be entitled
to recover or make a claim for any amounts in respect of, and in no event shall
“Losses” for purposes of this Agreement be deemed to include, (a) consequential,
incidental or indirect damages, lost profits or punitive, special or exemplary
damages and, in particular, damages calculated by “multiple of profits” or
“multiple of cash flow” or similar valuation methodology or (b) to the extent
such Indemnified Party is Buyer or its respective Affiliates, any Loss,
liability, damage or expense to the extent it is an Assumed Liability hereunder.

 

Article IX
MISCELLANEOUS PROVISIONS

 

9.1       Notice. All notices required to be given under this Agreement must be
made in writing by regularly scheduled overnight delivery or by personal
delivery, to the last known address of the other party. Such notices will be
deemed given two (2) Business Days after deposit with an overnight carrier, or
on the day of personal delivery.

 

9.2       Termination.

 

(a)       This Agreement may only be terminated:

 

(i)       by mutual written consent of Seller and Buyer;

 

(ii)       by either Seller or Buyer, if the Closing shall not have occurred on
or before December 31, 2016 (the “Termination Date”), provided, however, that
the right to terminate this Agreement under this Section 9.2(a)(i) shall not be
available to any Party whose failure to fulfill in any material respect any
obligation under this Agreement shall have been the principal cause of, or shall
have resulted in, the failure of the Closing to occur on or prior to the
Termination Date;

 

(iii)       by either Seller or Buyer in the event that any Government Order
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement shall have become final and nonappealable or if any applicable
Law has been enacted, promulgated or enforced by any Government that makes the
consummation of the transactions contemplated by this Agreement illegal;

 

 

 

 14 

 

(iv)       by Buyer if Seller shall have breached any of its representations,
warranties, covenants or agreements contained in this Agreement, which would
give rise to the failure of a condition set forth in Article VII, which breach
cannot be or has not been cured before the earlier of (i) thirty (30) days
following written notice thereof by Buyer or (ii) the Termination Date; or

 

(v)       by Seller if Buyer shall have breached any of its representations,
warranties, covenants or agreements contained in this Agreement, which would
give rise to the failure of a condition set forth in Article VII, which breach
cannot be or has not been cured before the earlier of (i) thirty (30) days
following written notice thereof by Seller or (ii) the Termination Date.

 

(b)       In the event of any termination of the Agreement as provided in this
Section 9.2, this Agreement shall forthwith become wholly void and of no further
force and effect and there shall be no liability on the part of Buyer or Seller,
except with respect to any willful breach of this Agreement occurring prior to
termination and except that the provisions of Section 6.1 shall survive any such
termination of this Agreement. Notwithstanding the foregoing, in the event of
any termination pursuant to any of subsections (i) through (iv), above, the
Security Deposit shall be fully refunded to Buyer, without interest, promptly
after such termination.

 

9.3       Entire Agreement. This Agreement and the instruments to be delivered
by the Parties pursuant to the provisions hereof, embody and set forth the
entire agreement and understanding of the Parties with respect to the subject
matter hereof, and supersede all prior and contemporaneous agreements and
understandings relative to such subject matter.

 

9.4       Dispute Resolution. The Parties waive their right to trial by jury,
and agree that all disputes arising hereunder shall be decided by binding
arbitration before a retired Superior Court Judge in the City of New York, New
York, pursuant to Delaware law. It is agreed any decision of the arbitrator
shall be final. Judgment may be issued from the arbitrator’s decision, and may
be enforced in any court of appropriate jurisdiction. Nothing set forth herein
shall prevent either Party from obtaining injunctive relief from a court of
appropriate jurisdiction. Should either Party not agree to arbitration following
written demand, the Party not prevailing in any petition shall pay the
prevailing Party its reasonable attorneys’ fees in connection therewith. The
costs of the arbitration, including attorneys’ fees, shall be borne by the Party
not prevailing.

 

9.5       Amendment and Modification. To the extent permitted by applicable Law,
this Agreement shall be amended, modified or supplemented only by a written
agreement between Parties.

 

9.6       Assignment; Binding Agreement. This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon the Parties and their respective successors, heirs, devisees, legatees,
legal representatives and permitted assigns. Neither this Agreement nor any of
the rights, interests, or obligations hereunder shall be transferred, delegated,
or assigned (by operation of Law or otherwise) by Buyer without the prior
written consent of Seller or by Seller without the prior written consent of
Buyer; provided, however, that Buyer shall have the right to transfer and assign
its rights hereunder to purchase the Purchased Assets and assume the Assumed
Liabilities and any other rights or benefits afforded to it by this Agreement to
any entity which is controlled by Buyer.

 

9.7       Counterparts. This Agreement may be executed simultaneously in
multiple counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. A facsimile
or portable document format signature on this Agreement or any agreement or
document executed in connection herewith shall be as effective as an original.

 

 

 

 15 

 

9.8       Headings; Interpretation. The Article and Section headings contained
in this Agreement are inserted for convenience only and shall not affect in any
way the meaning or interpretation of the Agreement. Each reference in this
Agreement to an Article or Section, unless otherwise indicated, shall mean an
Article or a Section of this Agreement. References herein to “days,” unless
otherwise indicated, are to consecutive calendar days. Words in the singular
shall be held to include the plural and vice versa. Words of one gender shall be
held to include both genders. The word “including” and words of similar import
shall mean “including without limitation” unless otherwise specified. The word
“or” shall not be exclusive unless otherwise specified. Provisions shall apply,
when appropriate, to successive events and transactions. Each Party hereto has
participated substantially in the negotiation and drafting of this Agreement and
each Party agrees that any ambiguity herein should not be construed against the
draftsman.

 

9.9       Expenses; Legal Counsel. Buyer and Seller shall pay the fees and
expenses of its counsel, accountants, experts, other representatives and all
other expenses incurred by any of them incident or relating to the negotiation,
preparation and execution of this Agreement and the transactions contemplated
hereby, and the performance by it of its obligations hereunder. Seller
acknowledges and agrees that Procopio Cory Hargreaves & Savitch LLP has acted
solely as counsel to Buyer, and that it has had the opportunity to, and has
secured legal advice and consult of its own legal counsel in connection with
this Agreement and the transactions contemplated herein.

 

9.10       Sole Remedy. Except as otherwise provided herein, the sole remedy of
the Buyer and the Seller for any and all claims with respect to the breach or
failure of any representation, warranty or covenant herein shall be the
indemnity set forth in Article VIII (pursuant to the provisions set forth in
Article VIII) and neither the Buyer Indemnified Parties nor the Seller
Indemnified Parties will have any other entitlement, remedy or recourse, whether
in contract, tort or otherwise, against the other parties with respect to the
same, all of such remedies, entitlements and recourse being expressly waived by
the Parties hereto to the fullest extent permitted by Law.

 

9.11       Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of Delaware,
without reference to its choice of law rules.

 

9.12       No Third Party Beneficiaries or Other Rights. Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any Party to this Agreement with respect thereto. The
representations and warranties contained in this Agreement are made for purposes
of this Agreement only and shall not be construed to confer any additional
rights on the Parties under applicable state and federal securities laws. The
Parties agree that no provision of this Agreement shall create any third party
beneficiary rights in any person or organization (including without limitation
employees or former employees of the Business, unions or other representatives
of such employees or former employees, or trustees, administrators,
participants, or beneficiaries of any Plan) with respect to any benefits that
may be provided, directly or indirectly, under any Plan.

 

9.13       Severability. Subject to the provisions set forth in Section 5.2
regarding judicial modification of the covenant not to compete, if any other
provision of this Agreement shall be determined to be contrary to Law and
unenforceable by any court of law, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby are not
affected in any manner materially adverse to any Party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.

 

9.14       No Waiver. Any failure by any of the Parties hereto to comply with
any of the obligations, agreements or conditions set forth herein may be waived
by the other Party or Parties, provided that any such waiver will be binding on
any Party only if such waiver is set forth in a writing executed by such party;
provided, however, that any such waiver shall not operate or be construed as a
continuing waiver or as a waiver of any other obligation, agreement or
condition.

 

 

 

 16 

 

9.15       Bulk Sales Compliance. Buyer and Seller each hereby waive compliance
with the requirements and provisions of any Bulk Sales Laws or other transfer
Law with respect to the sale of any or all of the Purchased Assets to Buyers or
the transactions contemplated by this Agreement.

 

[Remainder of page left intentionally blank; signature page follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 17 

 

 

 



THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed as of the date first above written.

 

  BUYER:       TETRIDYN SOLUTIONS, INC.           By: /s/ Jeremy P.
Feakins                       Name: Jeremy P. Feakins   Title: Chairman and CEO
          SELLER:       JPF VENTURE GROUP, INC.           By: /s/ Jeremy P.
Feakins                       Name: Jeremy P. Feakins   Title: Chairman and CEO

 

 

 

 

 



 18 

